Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16902190 filed on 6/15/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,553,090. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 9,553,090 is the species claim and claim 1 of the instant application is the generic claim. The species claim anticipates the generic claim.




Instant Application
5. A semiconductor device structure, comprising: 
a fin structure over a semiconductor substrate; 
a gate stack covering a portion of the fin structure, wherein the gate stack comprises a work function layer and a metal filling over the work function layer; and 
an isolation element over the semiconductor substrate and adjacent to the gate stack, 
wherein the isolation element is in direct contact with the work function layer and the metal filling, and a top surface of the isolation element is substantially coplanar with a top surface of the gate stack.
wherein the isolation element has an upper side and a lower side between the upper side and the semiconductor substrate, and the lower side is wider than the upper side.
1. A semiconductor device structure, comprising: 
a fin structure over a semiconductor substrate; 
a gate stack covering a portion of the fin structure, wherein the gate stack comprises a work function layer and a metal filling over the work function layer; and 
an isolation element over the semiconductor substrate and adjacent to the gate stack, 
wherein the isolation element has a trapezoidal shape when viewed in cross section, the trapezoidal shape being wider at the bottom, nearer the substrate, relative to the top.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites “a first interface between the isolation element and the first gate stack tilting away from the first gate stack as the interface extends away from the substrate, and a second interface between the isolation element and the second gate stack extending toward the second gate stack as the interface extends away from the substrate”. However, the specification appears to show that both the first and second interface tilts/extends away from first/second gate stacks.
Claims 9-14 are also rejected under 112(a) as they depend on base claim 8.
Note: The claims that have not been rejected over the prior arts and 112 rejection would be allowable pending resolution of the double patenting/112 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0325575).
Regarding Independent claim 1, Park et al. teach a semiconductor device comprising:
a fin structure (Figs. 17-18, element F2) a semiconductor substrate (Figs. 17-18, element 101); 
a gate stack (Figs. 17-18, element 151a) covering a portion of the fin structure, wherein the gate stack comprises a work function layer (Figs. 17-18, element MG1, paragraph 0074) and a metal filling (Figs. 17-18, element MG2, paragraph 0074) over the work function layer; and 
an isolation element (Figs. 17-18, elements 170, 173, 175, the portion over the substrate has trapezoidal shape with the width wider near the substrate relative to the top) over the semiconductor substrate and adjacent to the gate stack, wherein the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04).
Regarding claim 2, Park et al. teach further comprising a second fin structure (Figs. 17-18, element F2) over the semiconductor substrate, and wherein the isolation element physically separates the fin structure and second fin structure (Figs. 17-18).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US 2001/0016385).
Regarding independent claim 15, Chiang et al. teach a device comprising:
a first transistor region (Fig. 3h, region where elements 260 & 270 left side are located) and a second transistor region (Fig. 3h, region where elements 260 & 270 right side are located) in a substrate (Fig. 3h, element 100); and 

wherein the first gate stack has a first sidewall facing a second sidewall of the second gate stack (Fig. 3h), and wherein the first sidewall slopes away from the second sidewall when going from a topmost surface of the first sidewall to a bottommost surface of the first sidewall (Fig. 3h), the topmost surface of the first sidewall being the surface farthest from the substrate, and further wherein the second sidewall slopes away from the first sidewall when going from a topmost surface of the second sidewall to a bottommost surface of the second sidewall (Fig. 3h), the topmost surface of the second sidewall being the surface farthest from the substrate.
Regarding claim 17, Chiang et al. teach further comprising an isolation element (Fig. 3h, element 250) physically separating the first and second gate stack.
Regarding claim 19, Chiang et al. teach further comprising an isolation layer (Fig. 3h, air gap between the transistors) extending between the first and second transistor regions, and wherein the isolation element physically contacts a top surface of the isolation layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2001/0016385) in view of Matsumoto (US 2017/0243870).
Regarding claim 16, Chiang et al. teach all of the limitations as discussed above.
Chiang et al. do not explicitly disclose wherein the first transistor region is a p-type transistor region, the second transistor region is an n-type transistor region, and further wherein the first gate stack includes at least one first work function layer and the second gate stack includes at least one second work function layer different than the first work function layer.
Before the effective filling date of the invention it would have been obvious to one of ordinary skill in the art to use the sloped gate sidewall structure of Chiang et al. to form CMOS transistor comprising p and n type transistor with work function metal layers as shown by Matsumoto in Fig. 1 (paragraph 0057) with the motivation to control the threshold voltage.
Regarding claim 20, Chiang et al. teach all of the limitations as discussed above.
Chiang et al. do not explicitly disclose wherein the first gate stack extends over multiple fins.
Before the effective filling date of the invention it would have been obvious to one of ordinary skill in the art to form the gate structures of Chiang et al. over fins as shown by Matsumoto in Fig. 1 with the motivation to improve control of the drive current.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813